Case 1:19-cv-23084-KMW Document 51 Entered on FLSD Docket 03/27/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             1:19-CV-23084-WILLIAMS-TORRES

  OMAR SANTOS and AMANDA                 )
  CLEMENTS on behalf of themselves and   )
  all others similarly situated,         )
                                         )
              Plaintiffs,                )
                                         )
        v.                               )
                                         )
  HEALTHCARE REVENUE RECOVERY            )
  GROUP, LLC d/b/a ARS ACCOUNT           )
  RESOLUTION SERVICES, and               )
  EXPERIAN INFORMATION                   )
  SOLUTIONS, INC.,                       )
                                         )
              Defendants.
                                         )

     DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S RESPONSE TO
       PLAINTIFF’S STATEMENT OF DISPUTED AND ADDITIONAL FACTS IN
         RESPONSE TO EXPERIAN’S MOTION FOR SUMMARY JUDGMENT
Case 1:19-cv-23084-KMW Document 51 Entered on FLSD Docket 03/27/2020 Page 2 of 6



         Defendant Experian Information Solutions, Inc. (“Experian”), pursuant to Federal Rule of

  Civil Procedure 56 and Local Rule 56.1, responds to “Plaintiffs’ Additional Facts Necessary for

  Response” (paragraphs 41 through 46) in Plaintiffs’ Statement of Disputed and Additional Facts

  in Response to Experian’s Motion for Summary Judgment (“Plaintiffs’ Statement of Facts” or

  “PSOF”) (ECF No. 47). 1

  Plaintiffs’ Additional Facts Necessary for Response

         41.     Disputed. Re-aging refers to “modif[ying] the date of last activity on a delinquent

  account to extend the reporting date beyond the permissible 7–year timeframe.” Cunningham v.

  Ocwen Fin., No. 12-cv-0440, 2014 WL 688229, at *1 (M.D. Tenn. Feb. 20, 2014). Any

  inaccuracy in a “Date of Status” or “First Reported” date is irrelevant to the date of last activity

  on a delinquent account. SOMF ¶ 5.

         42.     Disputed.     Exhibit A-3 to Plaintiffs’ Statement of Material Facts is

  correspondence dated May 22, 2018 from Experian to Plaintiff Omar Santos (“Santos”)

  containing the results of Experian’s investigation of one of Santos’ disputes with Experian.

  Exhibit A-3 does not state or reflect that “Creditors and (sic) viewed the inaccurate reports after

  Plaintiffs disputed the inaccuracies.” See PSOF, Ex. A-3.


         1
           Experian notes that paragraphs 14, 15, 16, 17, 18, 23, 29, 33, 34, 35, 36, and 38 – which
  deny the corresponding paragraphs in Experian’s Statement of Material Facts in Support of
  Motion for Summary Judgment (ECF No. 40) (“Experian’s Statement of Facts” or “SOMF”) –
  do not cite to any supporting evidence from the record. As such, the corresponding paragraphs
  in Experian’s Statement of Facts are deemed admitted by Plaintiffs. See S.D. Fla. L.R. 56.1(b)
  (“All Statements of Material Facts (whether filed by the movant or the opponent) shall . . .
  [c]onsist of separately numbered paragraphs, limited as far as practicable to a single material
  fact, with each fact supported by specific, pinpoint references to particular parts of record
  material . . .” (emphasis added)); Katchmore Luhrs, LLC v. Allianz Global Corporate &
  Specialty, No. 15-CIV-23420, 2017 WL 201840, at *1 (S.D. Fla. Jan. 18, 2017) (“Failure of a
  respondent to file a statement of disputed facts, in the format [required by S.D. Fla. L.R. 56.1]
  causes ‘all material facts set forth in the movant’s statement’ to be ‘deemed admitted unless
  controverted by the opposing party’s statement.’” (quoting what is now S.D. Fla. L.R. 56.1(c))).

                                                   2
Case 1:19-cv-23084-KMW Document 51 Entered on FLSD Docket 03/27/2020 Page 3 of 6



         43.     Undisputed that Experian sent Santos the document in Exhibit A-4 to Plaintiffs’

  Statement of Facts and that this document is dated September 5, 2017. Undisputed that Exhibit

  A-4 to Plaintiffs’ Statement of Facts reflects three ARS accounts with “Date of status” and “First

  reported” dates of September 2017 and a “Payment history” of “Closed” as of September 2017.

  Disputed that Exhibit A-4 to Plaintiffs’ Statement of Facts is a “consumer report” or “credit

  report”; it is actually a “consumer file disclosure” or “consumer disclosure,” as Experian sent it

  to Santos in response to his request to Experian for his credit information. See PSOF, Ex. A-4 at

  1 (sent to Santos “in response to [his] recent request”); SOMF ¶¶ 1, 3. Disputed that the ARS

  accounts in Exhibit A-4 to Plaintiffs’ Statement of Facts were “re-aged” to appear newer. See

  MSJ at 10-12; SOMF ¶¶ 9, 11-12.

         44.     Undisputed that Experian sent Plaintiff Amanda Clements (“Clements”) the

  document in Exhibit A-5 to Plaintiffs’ Statement of Facts and that this document is dated August

  22, 2017. Undisputed that Exhibit A-5 to Plaintiffs’ Statement of Facts reflects one ARS

  account with “Date of status” and “First reported” dates of August 2017 and a “Payment history”

  of “Closed” as of August 2017. Disputed that Exhibit A-5 to Plaintiffs’ Statement of Facts is a

  “consumer report” or “credit report”; it is actually a “consumer file disclosure” or “consumer

  disclosure,” as Experian sent it to Clements in response to her request to Experian for her credit

  information. See PSOF, Ex. A-5 at 1 (sent to Clements “in response to [her] recent request”);

  SOMF ¶¶ 1, 3. Disputed that the ARS account in Exhibit A-5 to Plaintiffs’ Statement of Facts

  was “re-aged” to appear newer. See MSJ at 10-12; SOMF ¶¶ 30-32.

         45.     Undisputed that the webpage in Exhibit A-7 to Plaintiffs’ Statement of Facts

  (which has the URL provided in Exhibit A, Paragraph 8 of Plaintiffs’ Statement of Facts,

  https://www.experian.com/blogs/ask-experian/recent-late-payments-hurt-credit-scores-the-most/)



                                                  3
Case 1:19-cv-23084-KMW Document 51 Entered on FLSD Docket 03/27/2020 Page 4 of 6



  includes the language quoted in paragraph 45 of Plaintiffs’ Statement of Facts. Disputed that this

  webpage discusses the “re-aging” of accounts or the “Date of status” or “First reported” dates as

  Plaintiffs claim. See PSOF, Ex. A-7.

         46.     Paragraph 46 of Plaintiffs’ Statement of Material Facts does not state a material

  fact, merely argument.     The first sentence in paragraph 46 contains argument regarding

  Experian’s claim and how it is allegedly “undercut.” The second sentence similarly contains

  argument in that it seeks a legal conclusion regarding Experian’s supposed understanding of a

  form. Neither sentence contains an additional material fact under Local Rule 56(b)(1), and

  therefore paragraph 46 should be disregarded by the Court. See Mills v. NCL (Bahamas), No.

  13-24174-CIV, 2015 WL 11201209, at *3 (S.D. Fla. Apr. 10, 2015) (“[S]tatements in the form

  of issues or legal conclusions (rather than material facts) will not be considered by the Court.”

  (quoting Fin. Fed. Credit Inc. v. Boss Transp., Inc., 456 F. Supp. 2d 1367, 1371 (M.D. Ga.

  2006)))..




                                                  4
Case 1:19-cv-23084-KMW Document 51 Entered on FLSD Docket 03/27/2020 Page 5 of 6



  Dated: March 27, 2020                Respectfully submitted,



                                       /s/ A.M. Cristina Pérez Soto
                                       A.M. Cristina Pérez Soto
                                       Fla. Bar No. 096692
                                       Christina T. Mastrucci
                                       Fla. Bar No. 113013
                                       JONES DAY
                                       600 Brickell Avenue, Suite 3300
                                       Miami, Florida 33131
                                       Telephone: (305) 714-9700
                                       Facsimile: (305) 714-9799
                                       E-mail: cperezsoto@jonesday.com
                                       Email: cmastrucci@jonesday.com

                                       William R. Taylor
                                       TX Bar No. 24070727
                                       Alexander G. Hughes
                                       TX Bar No. 24092546
                                       JONES DAY
                                       717 Texas, Suite 3300
                                       Houston, TX 77002
                                       Telephone: (832) 239-3939
                                       Facsimile: (832) 239-3600
                                       Email: wtaylor@jonesday.com
                                       Email: ahughes@jonesday.com


                                       Attorneys for Defendant
                                       Experian Information Solutions, Inc.




                                       5
Case 1:19-cv-23084-KMW Document 51 Entered on FLSD Docket 03/27/2020 Page 6 of 6



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 27, 2020, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

  to all counsel or parties of record.

                                                 /s/ A.M. Cristina Pérez Soto
                                                 A.M. Cristina Pérez Soto




                                                6
